Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2013

                                      No. 04-13-00643-CV

                                Norris J. DE VOLL (Intervenor),
                                            Appellant

                                                v.

                        Rebecca DEMONBREUN and William Dowds,
                                     Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05169
                         Honorable Antonia Arteaga, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED for lack
of jurisdiction. TEX. R. APP. P. 42.3(a).

       It is so ORDERED on December 18, 2013.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2013.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk